UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TUEBOR REIT SUB LLC,
                                Plaintiff,
                                                                    19-CV-8540 (JPO)
                     -v-
                                                                         ORDER
 NATIN PAUL,
                                Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiff Tuebor REIT Sub LLC moves to substitute ATX Debt Fund 1, LLC as Plaintiff

in this action pursuant to Federal Rule of Civil Procedure 25. (Dkt. No. 36.) Tuebor REIT Sub

LLC has assigned the loan and loan documents at issue in this case to ATX Debt Fund 1, LLC.

(Dkt. No. 37 ¶¶ 2–4; Dkt. No. 37-1.) “If an interest is transferred, the action may be continued

by or against the original party unless the court, on motion, orders the transferee to be substituted

in the action or joined with the original party.” Fed. R. Civ. P. 25(c). Seeing no reason not to

substitute ATX Debt Fund 1, LLC or opposition, the Court grants this motion.

       The Clerk of Court is respectfully ordered to substitute Plaintiff Tuebor REIT Sub LLC

with ATX Debt Fund 1, LLC.

       SO ORDERED.

Dated: July 12, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
